Porges v Weitz (2019 NY Slip Op 08235)





Porges v Weitz


2019 NY Slip Op 08235


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2018-02275
2018-07189
 (Index No. 8206/14)

[*1]Matthew Porges, respondent, 
vMelani Weitz, defendant; Daniel Weitz, nonparty-appellant.


Harvey Weitz, New York, NY, for nonparty-appellant.
Law Office of Steven Cohn, P.C., Carle Place, NY (Peter Chatzinoff of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for defamation, nonparty Daniel Weitz appeals from (1) an order of the Supreme Court, Nassau County (Antonio I. Brandveen, J.), entered November 22, 2017, and (2) an order of the same court entered April 4, 2018. The order entered November 22, 2017, insofar as appealed from, granted that branch of the plaintiff's motion which was pursuant to CPLR 3126 to impose a sanction for the failure to respond to questions during a deposition held on August 15, 2017. The order entered April 4, 2018, insofar as appealed from, upon renewal and reargument, adhered to the original determination in the order entered November 22, 2017, granting that branch of the plaintiff's motion.
ORDERED that the appeal from the order entered November 22, 2017, is dismissed, as the portion of the order appealed from was superseded by the order entered April 4, 2018, made upon renewal and reargument; and it is further,
ORDERED that the order entered April 4, 2018, is affirmed insofar as appealed from; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The sanction imposed pursuant to CPLR 3126 was a provident exercise of the Supreme Court's discretion (see Polidori v Societe Generale Group, 57 AD3d 369, 369; Sutton v Cobb, 50 AD2d 995).
DILLON, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court